Citation Nr: 0722592	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  98-14 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for urethritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to March 
1964.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 2003 and June 2005, it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDING OF FACT

The competent medical evidence, overall, does not show that 
the veteran currently has urethritis related to service. 


CONCLUSION OF LAW

Service connection for urethritis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records include a March 1961 
entrance report of medical history indicating treatment for 
gonorrhea one year earlier.  The report of the veteran's 
March 1961 entrance medical examination shows that his 
genitourinary system was normal on clinical evaluation and 
identifies no pertinent defects or diagnoses.  

In December 1962, the veteran complained of a urethral 
discharge and burning on urination.  The impression was 
nonspecific urethritis.  In March 1963, the veteran was noted 
to have a venereal infection of acute urethritis and was 
treated with antibiotics.  In January 1964, the veteran 
complained of urethral discharge.  The diagnosis was 
urethritis, acute, due to n. gonorrhea.  He was treated with 
antibiotics.  In February 1964, the veteran had a recurrence 
of urethral discharge, possibly nonspecific.  It was believed 
to be a recurrence without sexual contact and he was treated 
with antibiotics.  

The report of the veteran's March 1964 separation medical 
examination provides that his genitourinary system was normal 
on clinical evaluation and identifies no pertinent defects or 
diagnoses.

Overall, the veteran's service medical records constitute 
evidence against service connection.  38 C.F.R. §§ 3.303, 
3.304.  They show that he had no genitourinary complaints, 
symptoms, findings or diagnoses at his separation from 
service.  

Post-service medical records are negative for pertinent 
complaints, symptoms, findings or diagnoses for decades after 
the veteran's separation.  This fact is also relevant 
evidence against service connection.  38 C.F.R. §§ 3.303, 
3.304.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The report of an August 2004 VA genitourinary examination 
provides that the examiner reviewed the veteran's claims file 
and Computerized Patient Record System records.  The report 
reviews the veteran's medical history and current complaints 
and sets forth results of physical examination and laboratory 
testing.  The examiner concluded that the veteran had no 
focal abnormality identified on examination that day. The 
veteran did have symptoms of urinary frequency which might be 
attributed (contributed?) to by his other medical conditions.  
Further, the veteran was not circumcised and the "urethral 
discharge" might be secretions trapped by the foreskin.  

The veteran had no laboratory data to support urinary tract 
infection or nonspecific urethritis, as his recent urinalyses 
were all within normal limits.  

The August 2004 VA examination report is strong evidence that 
the veteran does not have urethritis.  It is based not just 
on the veteran's history but also objective examination and 
laboratory findings.  This fact is particularly important, in 
the Board's judgment, as the references make for a more 
convincing rationale.

The Board observes that the claims file does contain records 
showing urethritis.  However, overall, these records are of 
little probative value, as they do not indicate that this 
condition (even if it exists) is related to service many 
years ago.  

The report of a November 1997 VA general medical examination 
provides a pertinent impression of nonspecific urethritis.  
However, it presents no laboratory or physical findings 
related to the veteran's genito-urinary system.  The report 
notes that the veteran's problem of nonspecific urethritis 
would be referred to urology for evaluation.  The veteran 
failed to report to a VA genito-urinary examination in 
November 1997.  

An August 2006 VA outpatient progress note provides a 
pertinent assessment of history of positive Venereal Disease 
Research Laboratory [test for syphilis], now with urethral 
discharge, possible non-specific urethritis.  The veteran 
complained of urethral discharge and denied problems with 
initiation of urinary stream, dysuria or hematuria.  No 
urinalysis or laboratory work was conducted.  

The November 1997 report and the August 2006 progress note do 
not support the veteran's claim.  The fact that the November 
1997 examination did not include any evaluation of the 
veteran's genitourinary system renders the impression of 
nonspecific urethritis unclear.  The August 2006 report does 
not diagnose nonspecific urethritis but merely notes it was a 
possibility.  No laboratory tests were conducted to confirm 
or undermine that possibility.  Moreover, neither report 
links the current impression or assessment to the veteran's 
service, or any findings in his service medical records.  

The Board is aware that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 2007 
). 

In the present case, to the extent that the veteran is able 
to observe continuity of relevant symptoms at any time since 
service, his assertions are outweighed by the fact that he 
did not seek post-service treatment for decades after his 
separation, and the fact that the evidence in its entirety 
show he does not have urethritis.

Simply stated, the Board finds that the veteran's statements 
are outweighed by the post-service medical records, which 
fail to demonstrate that the veteran actually has urethritis, 
or (assuming he has the condition) that it is related to 
service, providing strong evidence against this claim. 

Although there is some evidence (of very limited probative 
value) in this case that support's the veteran's claim, it is 
important that he understands that the evidence, as a whole, 
undermines his claim by showing he does not have urethritis.  

The Court of Appeals for Veterans Claims has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

Overall, the medical evidence demonstrates that the veteran 
is not entitled to service connection for the claimed 
disorders.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in August 
2004 and March 2006 that discussed the particular legal 
requirements applicable to the claim, the evidence 
considered, and the pertinent laws and regulations.  VA made 
all efforts to notify and to assist the appellant with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The veteran has not referred to any 
additional, unobtained, available, relevant evidence.  

VA attempted to conduct a genitourinary examination in this 
case in 1997 but the veteran failed to report.  Thus, VA was 
unable to obtain potentially favorable evidence.  "The duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

VA conducted a genitourinary examination in this case in 
2004.  The Board finds that the August 2006 VA outpatient 
progress note does not require VA to provide another 
examination.  As noted, the progress note does not provide a 
definitive diagnosis of urethritis or any laboratory results.  

Further, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation (service connection) claims, the 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

The standards of  McLendon are simply not met in this case.  
There is no indication of any post-service complaints and 
findings of urethritis that are related to service.  The 
information and competent medical evidence of record (which 
shows no current definite diagnosis at all, and no complaints 
or findings for decades after separation), as set forth and 
analyzed above, contains sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be 
some evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 
38 U.S.C.A. § 5103A(d)).  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.


ORDER

Service connection for urethritis is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


